EXHIBIT 10.1

March 27, 2009

Via Electronic Mail

Compensation Committee of

The Board of Directors

Taylor Capital Group, Inc.

9550 West Higgins Road

Rosemont, Illinois 60018

Re: Voluntary Reduction in Compensation

Dear Fellow Board Members,

As you know, our management team has made significant progress in positioning
Cole Taylor Bank to execute successfully on our growth strategy, even in these
most challenging market conditions. A large part of our focus in this regard has
involved minimizing or eliminating our operational expenditures to ensure that
as much of our capital as possible is deployed for lending activities. With
respect to compensation expense in particular, I believe we have made prudent
decisions and managed our costs effectively. And with your oversight and
support, we have recently identified several areas in which our organization
will benefit from further reductions in compensation expense.

I have given considerable thought to ways in which I can personally help our
efforts, including reviewing my own compensation. As a result of this review, I
believe that it would be appropriate for me, as a leader of our organization, to
sacrifice a portion of my salary until market conditions and our performance
improve. To that end, I hereby offer and agree to a 20% reduction in my base
salary (from $525,200 to $420,000) and to forego my auto allowance and
reimbursements for country club expenditures (with the exception of expenses
directly associated with customer events). I would ask that the Compensation
Committee reevaluate my compensation at September 30, 2009 and on a quarterly
basis thereafter and, if appropriate, restore my compensation to its current
level.

Thank you for your continued leadership and please let me know if you have any
questions or would like to discuss this matter further.

 

Very truly yours,

/s/ Bruce W. Taylor

Bruce W. Taylor Chairman and Chief Executive Officer

 

1